department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date mot uf k dollar_figure sah dollar_figure -20 employer_identification_number contact person identification_number telephone number iy coby legend z z z d v o n d o u u o h o l h g o u o f dear sir or madam we have considered the ruling_request dated date submitted on behalf of m by its attorney relating to the tax consequences of the expanded activities of m facts m was incorporated a number of years ago in the state of n on a nonprofit basis mis exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code it has also been classified as a public charity within the meaning of sec_509 and sec_170 vi m is an organization that focuses solely on offering advanced continuing education and training for professionals from all o departments and from o-owned new q-operations m also offers at least two programs annually for p educators these are designed like m’s other programs to help educators stay abreast of the issues affecting q industry professionals so that they can more effectively educate their students from its very beginning m has focused its efforts on the sharing and discussion of q industry best practices this was important to the professionals attending m programs because most os were owned by individuals or families and instruction among the professionals was limited through the seminars arranged by m independent owners of os were offered the opportunity to meet or to send their employees to meet other o professionals to learn what practices they were using as well as which practices were successful and which were not in the past m began offering programs on-site programs at its current headquarters in n the on-site programs continue to offer attendees the opportunity to meet with other o professionals to discuss the issues they face in their profession during the on-site programs usually running for five days the participants are given learning opportunities that combine specific course materials presentations by guest discussion leaders and small and large group discussion sessions as well as a variety of social interactions in less formal settings because of its reputation for exceptional program content and because its ultimate aim is to improve the quality of the q industry's products and services m is able to attract leading q industry professionals and practitioners in other professions government officials and educators who contribute their time to serve as guest speakers and discussion leaders participants are expected to complete any assigned reading or other assigned activities before attending the programs many programs offer attendees the opportunity to submit issues that they want to discuss at these programs and then the programs are tailored to address these issues many programs also provide attendees with the opportunity to submit specific work products for critique by both presenters and other attendees in advance of the seminar a cooperative learning experience with a seminar structure is emphasized at the programs as contrasted to the theory-based instruction of colleges and universities with more broadly based introductory courses on p management business finance legal and technical aspects of the o industry it is m’s experience that this type of instruction challenges and motivates the experienced q industry professional m’s seminars are open to all individuals in the q industry however because its programs include advance level training in specialized areas m provides guidelines on who should attend each seminar the need to adapt to changing conditions in the q industry has forced m to more effectively tailor its on-site program to address the need for specialized training and also to offer instruction through off-site means whether through live instruction or distance learning this growing shift in the method of delivering m’s curriculum is the subject of this ruling_request a significant change is the offering of information to q industry professionals and the general_public at m’s website the website not only allows m to provide on-line information about the programs and activities it offers but also to provide instant access to up-to-date information on a continuous basis to q professionals in a convenient and time-saving electronic format individuals may subscribe to monthly electronic newsletters on m's website one newsletter is r which focuses on critical issues and trends in the q industry and the other is s which contains a collection of insights and ideas from m staff members and other o professionals m offers free electronic subscription to these newsletters simply by providing name and e-mail address information for electronic delivery also these newsletters are available to both o professionals and members of the general_public another feature of m’s website is a forum program whereby individuals can post and respond to messages relating to numerous topics you have cited sample subjects discussed there are also forums that focus on specific areas for o professionals including forums for individuals who are involved with specialized areas in the q industry a second change m has made is that it now offers programs at sites other than its corporate offices off-site programs currently these off-site programs include those where attendees are hosted and sponsored by a domestic or foreign q organization generally these programs are open only to professionals employed by the host organization m saves costs in not having to rent space at an off-site location has ready access to the facilities and technology it requires for instruction and is assured of an appropriate class experience and sufficient class size when conducting these off-site programs m only rarely offers the host organization the option of offering existing programs from m’s published curriculum instead m ordinarily works with the organization to develop a new program m retains all rights in any such tailored program so that it can be used elsewhere initially m and its board were concerned that this form of program might compromise the integrity of the curriculum or instruction or would not reach a sufficiently wide population however this has not proven to be the case the off-site programs continue to evolve from existing m programming and are subject_to - the same quality control and review also by offering tailored programs m is given the opportunity to stay on the cutting edge of issues faced by q professionals further it allows m to educate those professionals in a more efficient manner m takes the information it learns during its programs back to its staff for review and inclusion in future programs the off-site programs have also enabled m to extend its impact to the improvement of the q industry outside the u s the program offered leadership and skills training developed through decades of m’s work with q industry professionais other off-site programs have been utilized by scandinavian asian african and south and central american q industry professionals although attendance at the off-site programs is limited to employees of the host company these programs normally reach a larger audience than the on-site programs thus you inform us that in a recent off-site program hosted by an organization that owns more than os the attendees included representatives from approximately different os site programs attract attendees from approximately to os with greater numbers of os represented attendees are exposed to an even greater number of information sources different perspectives and issues to discuss and debate generally on- many of the q industry professionals who receive training in the off-site programs are subsequently invited to share their expertise by being guest discussion leaders at m’s on-site seminars you state that this sharing reflects m’s longstanding role as a facilitator for discussion of best practices within the q industry the general_public is the ultimate beneficiary of this ongoing discussion because of the improved performance of the participating os rulings requested the tailored programming both on-site and off-site as described above is a charitable and educational activity and as such does not jeopardize m’s tax exempt status under sec_501 of the code the income derived from the activities described above is related to m’s exempt purposes and as such will not result in the imposition of unrelated_business_income_tax under sec_511 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed lobbying and political activities sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational includes the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community example is an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively forone or more exempt purposes only if in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 c b the supreme court of the united_states stated this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes it engages primarily sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved revrul_74_16 1974_1_cb_126 holds that a nonprofit organization that provides instruction and training to individuals in foreign countries to enable them to organize and manage credit unions is an educational_organization within the meaning of code sec_501 and qualifies for tax exemption under this section revrul_71_460 1971_2_cb_231 holds that a domestic_corporation that conducts part or all of its activities in a foreign_country is not precluded from being recognized as tax exempt under sec_501 of the code revrul_68_504 1968_2_cb_211 describes an organization formed to conduct an educational program for bank employees in a particular urban_area the organization described in the rev_rul furnishes classrooms and employs local university professors and specialists in banking law to teach courses on various banking subjects membership in the organization is open to employees of all banks in the area citing sec_1_501_c_3_-1 of the regulations the rev_rul concludes that the organization qualifies for exemption as an organization described in sec_501 of the code revrul_65_298 1965_2_cb_163 describes a nonprofit organization formed for the purpose of carrying on research as to diseases and other disorders of the human body and to develop scientific methods for diagnosis prevention and treatment thereof the organization then disseminated the results of such research to other physicians and the general_public through seminars the seminars are presented in various cities using as speakers teachers from medical schools and outstanding specialists in private practice all results of this research including any derivative patents copyrights processes or formulas are made available to the general_public on a nondiscriminatory basis the revenue_ruling concludes that the organization is engaged in an educational activity within the meaning of sec_1_501_c_3_-1 of the regulations because the seminars and lectures which it presents relate to the instruction or training of physicians for the purpose of improving and developing their capabilities held the organization qualifies for tax exemption under sec_501 of the code analysis in order for m to continue to meet the requirements for recognition of exemption as an organization described in sec_501 of the code it must be organized and operated exclusively for charitable and educational_purposes under sec_1_501_c_3_-1 of the regulations m must engage primarily in activities that accomplish such charitable and educational_purposes and no more than an insubstantial part of its activities may not be in furtherance of an exempt_purpose also in accordance with sec_1_501_c_3_-1 m must not be organized or operated for the benefit of private interests as noted previously sec_1_501_c_3_-1 of the regulations provides that the term charitable includes the advancement of education and sec_1_501_c_3_-1 defines educational to include the instruction or training of individuals to improve or develop their capabilities as an illustration revrul_65_298 cited above holds that an organization that sponsors seminars and lectures for medical professionals to assist them in improving their professional capabilities qualifies as an educational_organization under sec_501 of the code similarly m’s on-site and off-site programs are designed to improve and develop the leadership abilities and technical skills of q industry professionals in revrul_68_504 cited above the organization’s conducting of an educational program for bank employees in a particular urban_area was held to be educational where membership in the organization was open to employees of all banks in the area similarly m offers its programs to both the general_public and professionals employed by host organizations all such programs are educational within the meaning of sec_501 and the underlying regulations because they improve and develop the skills of professionals within the q industry concerning m's off-site programs all such programs are conducted in the same manner and offer the attendees the opportunity to improve and develop their q professional skills off-site programs further m’s exempt_purpose of educating q industry professionals in much the same way that m's on-site programs achieve their educational goals m’s off-site programs typically reach larger audiences than the on-site programs and the greater number of attendees makes for a wider range of discussion and debate this in turn enables m to access more information for its public programs thus m's programs serve a public rather than a private interest and any benefit to the host organization resulting from these programs is merely incidental to the accomplishment of m's exempt_purpose see sec_1 c - d ii of the regulations accordingly m's tailored programs both on-site and off-site as described above are consistent with the requirements under sec_501 of the code also the fact that some of these programs are conducted in foreign countries does not in any way jeopardize m’s tax exempt status under sec_501 see rev ruls and both cited above organizations like m which are described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 in order for m's income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to m's exempt_purpose or function see sec_1_513-1 of the regulations as noted above m's on-site and off-site programs are charitable under sec_1_501_c_3_-1 and educational under sec_1_501_c_3_-1 in accordance with sec_513 m's programs are substantially related to its charitable and educational_purposes and as such these programs contribute importantly to the accomplishment of m's exempt purposes see sec_1_513-1 accordingly m's programs do not constitute an unrelated_trade_or_business under sec_513 and are not subject_to tax under sec_511 ruling sec_1 the tailored programming both on-site and off-site as described above is a charitable and educational activity and as such does not jeopardize m's tax exempt status under sec_501 of the code the income derived fromthe activities described above is related to m’s exempt purposes and as such will not result in the imposition of the unrelated_business_income_tax under sec_511 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s tax status should be reported to the tax exempt and government entities te_ge customer service office the mailina address is internal_revenue_service te_ge customer service po box the telephone number there is we are sending a copy of this ruling tothe ‘e ge customer service office because this letter could help resolve any questions about m’s tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely gerald v sack manager exempt_organizations technical group
